468 So. 2d 504 (1985)
Jimmie L. WILLIAMS, Appellant,
v.
DEPARTMENT OF HEALTH & REHABILITATIVE SERVICES, et al., Appellees.
No. 84-1498.
District Court of Appeal of Florida, Fifth District.
May 9, 1985.
*505 W. Glenn Mayfield, of Ledford & Mayfield, Ormond Beach, for appellant.
Geraldyne H. Carlton, of Carlton & Carlton, P.A., Lakeland, for appellees.

ON MOTION TO DISMISS APPEAL
ORFINGER, Judge.
The motion to dismiss the appeal is granted because the notice of appeal was not timely. An order entered under Rule 1.540(b) is a non-final order. Smith v. Weede, 433 So. 2d 992 (Fla. 5th DCA 1983). A motion for rehearing is authorized only as to a final order, so when addressed to a non-final order it does not delay rendition of that order. Hofer v. Gil De Rubio, 409 So. 2d 527 (Fla. 5th DCA 1982); Fla.R. App.P. 9.020(g). The notice of appeal was filed more than 30 days from rendition of the order sought to be reviewed, so we have no jurisdiction. Smith, supra; Ramos v. State, 456 So. 2d 1297 (Fla. 2d DCA 1984).
APPEAL DISMISSED.
FRANK D. UPCHURCH, Jr., and COWART, JJ., concur.